Exhibit 10.15

EXECUTION

AMENDMENT NO. 10

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 10 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of October 28, 2019  (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 13, 2014, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

SECTION 1.   Definitions.  Section 1 of the Existing MLPSA is hereby amended by:

1.1  deleting the definition of “Expiration Date” in its entirety and replacing
it with the following:

“Expiration Date”:  The earlier of (i) January 27, 2020, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

1.2  adding the following definition in its proper alphabetical order:

“PFSI”: As defined in Section 10(a)(iii) of this Agreement.

SECTION 2.    Events of Default.  Section 6(e)(xiii) of the Existing MLPSA is
hereby amended by deleting such section in its entirety and replacing it with
the following:

(xiii) PFSI’s audited financial statements or notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of PFSI as a “going concern” or reference of similar import;

 

 



 




 

SECTION 3.   Covenants of Seller.  Section 10 of the Existing MLPSA is hereby
amended by deleting Section 10(a)(iii) in its entirety and replacing it with the
following:

(iii) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of PennyMac Financial Services, Inc. (“PFSI”), the
consolidated and consolidating balance sheets of PFSI, which is the parent
entity of the Guarantor, and its consolidated Subsidiaries and the balance sheet
of Seller and Guarantor, each as at the end of such fiscal year and the related
consolidated and consolidating statements of income and the related consolidated
statements of retained earnings and of cash flows for PFSI and its consolidated
Subsidiaries, Guarantor and Seller for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an
unqualified opinion thereon of independent certified public accountants of
recognized national standing, which opinion and the scope of audit shall be
acceptable to Purchaser in its sole and exclusive discretion, shall have no
“going concern” qualification and shall state that said consolidated and
consolidating financial statements or financial statements, as applicable,
fairly present the consolidated and consolidating financial condition or
financial condition, as applicable, and results of operations of PFSI and its
respective consolidated Subsidiaries, Guarantor or Seller, as applicable, as at
the end of, and for, such fiscal year in accordance with GAAP;

SECTION 4.   Fees and Expenses.  Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

SECTION 5.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

5.1       Delivered Documents.  On the Amendment Effective Date, the Purchaser
shall have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.

5.2       Facility Fee.  Seller shall have paid to Purchaser in immediately
available funds that portion of the Facility Fee due and payable on the
Amendment Effective Date.

SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

SECTION 7.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.





2




 

SECTION 8.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

SECTION 10. Reaffirmation of Guaranty.  The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 



3




 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

By:

/s/ Adam Robitshek

 

 

Name:  Adam Robitshek

 

 

Title:    Vice President

 





Signature Page to Amendment No. 10 to Mortgage Loan Participation Purchase and
Sale Agreement (PLS EPF)




 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Senior Managing Director and Treasurer

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and Treasurer

 

Signature Page to Amendment No. 10 to Mortgage Loan Participation Purchase and
Sale Agreement (PLS EPF)

